                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


ANTONIO HERNANDEZ                                                           CIVIL ACTION

VERSUS                                                                      NO. 18-1872

EMC DIVERS, INC., ET AL.                                                    SECTION "L" (2)
                                     ORDER & REASONS


       Mactech Incorporated d/b/a Mactech Offshore (“Mactech”) moves for summary judgment

on its cross-claim and third party complaint, finding that it is entitled to defense, indemnity, and

additional insured status from EMC Divers, Inc. (“EMC”) and Great American Insurance

Company (“Great American”). R. Doc. 39. EMC and Great American oppose. R. Doc. 42. For the

reasons that follow, the motion is DENIED.

       I.      BACKGROUND

       Plaintiff Antonio Hernandez sued EMC, Mactech, and Broussard Brothers, Inc.

(“Broussard”) after he was struck by a hydraulic diamond wire saw during an underwater dive.

Mactech filed a cross-claim against EMC and a third party complaint against EMC’s insurer, Great

American, asserting that they owe Mactech defense, indemnity, and additional insured status in

the underlying action.

        At the time of the accident, Hernandez was performing work that was the subject of a

Master Service Agreement (the “Agreement”) between EMC and Broussard. The work required

the use of a hydraulic diamond wire saw, which was provided by Mactech. The Agreement requires

EMC to defend and indemnify Broussard and its subcontractors against personal injury claims of

EMC employees, including Hernandez, and to name them as additional insureds. At issue here is

whether Mactech is a subcontractor of Broussard.

                                                 1
       II.     PRESENT MOTION

       Mactech moves for summary judgment on its cross-claim and third party complaint,

holding that EMC and Great American are required to defend, indemnify, and provide all rights

and benefits as an additional insured to Mactech in the underlying personal injury action.

       Under the Agreement, Mactech is entitled to defense and indemnity from EMC if it is a

member of Broussard’s “Company Group,” defined as follows:

       “Company Group” shall mean, individually or in any combination, [Broussard], its
       parent, affiliate, subsidiary entities, customer/client, and their joint venturers, joint
       interest owners, partners, co-owners, co-lessees, contractors, and subcontractors of
       every tier (other than Contractor and its subcontractors), and the representative
       directors, officers, agents, representatives, employees, and invitees of all of the
       forgoing.

The Agreement also requires EMC to name the members of the “Company Group” as additional

insureds on its insurance policies, including the Great American policy.

       Mactech contends that it is a subcontractor of Broussard – and member of the Company

Group – because (1) Mactech rented the saw to Broussard, and (2) an attached Master

Subcontractor Service Agreement between Broussard and Mactech (the “Mactech-Broussard

Contract”) identifies Mactech as a “subcontractor” of Broussard. R. Doc. 39.

       EMC and Great American respond in opposition and argue that there are material issues of

fact concerning Mactech’s status as a subcontractor. R. Doc. 42. First, they contend that there is

nothing in the Mactech-Broussard Contract from which the Court may determine that it was still

valid or in effect at the time of Hernandez’s accident. Next, they point to the fact that Broussard

did not procure the saw directly from Mactech. Documents attached to their opposition show that

Mactech initially provided the saw to G&M Rentals, LLC (“G&M”), and Broussard obtained it

through a rental agreement with G&M. R. Doc. 42-1. There was no direct communication between

Broussard and Mactech regarding the subject saw.


                                                  2
       Mactech argues in reply that the documents provided by EMC and Great American do not

establish a question of material fact – they unequivocally link Mactech and Broussard, through

G&M. And since “Company Group” includes “subcontractors of every tier,” they further cement

Mactech’s status as a subcontractor of Broussard (though perhaps of a “second tier”), entitled to

defense, indemnity, and additional insured status.

       III.    LAW AND ANALYSIS

       Summary judgment is proper if the pleadings and evidence show that there is no genuine

dispute as to any material fact and that the movant is entitled to judgment as a matter of law. FED.

R. CIV. P. 56(a). The moving party bears the initial burden of demonstrating the basis for summary

judgment and identifying those portions of the record that demonstrate the absence of a genuine

issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). If that burden is met,

the nonmoving party must use evidence cognizable under Rule 56 to demonstrate the existence of

a genuine issue of material fact. Id. at 324.

       A genuine issue of material fact exists if a reasonable jury could return a verdict for the

nonmoving party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1996),

“[U]nsubstantiated assertions,” “conclusory allegations,” and merely colorable factual bases are

insufficient to defeat a motion for summary judgment. See Hopper v. Frank, 16 F.3d 92, 97 (5th

Cir. 1994). A court must assess the evidence, review the facts, and draw any appropriate inferences

in the light most favorable to the party opposing summary judgment. See Daniels v. City of

Arlington, Tex., 246 F.3d 500, 502 (5th Cir. 2001).

        In the Fifth Circuit, a “subcontractor” is “one who takes a portion of a contract from the

principal contractor or another subcontractor.” Avondale Indus., Inc. v. Int’l Marine Carriers, Inc.,

15 F.3d 489, 494 (5th Cir. 1994). The Court finds that there is presently a material issue of fact as



                                                 3
to whether Mactech was acting as a subcontractor of Broussard in supplying the subject saw to

G&M who, in turn, rented the saw to Broussard. Accordingly, there is a material factual dispute

as to whether Mactech is a member of Broussard’s “Company Group.”

       IV.    CONCLUSION

       For the foregoing reasons, IT IS ORDERED that Mactech’s Motion for Summary

Judgment (R. Doc. 39) is hereby DENIED.


New Orleans, Louisiana, this 3rd day of October, 2018.



                                                          ______________________________
                                                          ELDON E. FALLON
                                                          United States District Judge




                                              4
